Miller, P. J.
Appeal from a judgment entered upon the report of a referee, in an action for an alleged breach of contract by defendants, to furnish plaintiff a steam engine, etc., sufficient to run the machinery in plaintiff’s paper mill.
The main point at issue was -the terms of the contract concerning which the evidence was conflicting. The judgment was affirmed, upon the ground that there was no such preponderance of testimony as would justify the reversal of the finding of the referee.

Judgment affirmed.